United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2844
                                  ___________

United States of America,              *
                                       *
                   Appellee,           * Appeal from the United States
                                       * District Court for the Western
      v.                               * District of Arkansas.
                                       *
Anthony Lee Parks,                     *      [UNPUBLISHED]
                                       *
                   Appellant.          *
                                  ___________

                             Submitted: January 13, 2004

                                 Filed: January 21, 2004
                                  ___________

Before LOKEN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                              ___________

PER CURIAM.

      Anthony Lee Parks sold crack cocaine to an undercover agent four times.
During the sales, police maintained surveillance and used hidden audio equipment to
record the conversations. A jury convicted Parks on four counts of distributing the
drug. The district court* sentenced Parks to seventy-eight months in prison.




      *
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
       On appeal, Parks contends the evidence was insufficient to support his
convictions because the Government failed to corroborate any of the informant’s
testimony and failed to take proper precautions with him. Viewing the evidence in
the light most favorable to the verdict, a reasonable jury could find beyond a
reasonable doubt that Parks sold and distributed crack cocaine on four occasions as
charged in the indictment. The informant testified at trial, and his testimony was
corroborated by the testimony of the officers who monitored the transactions and by
audio and video tape evidence. Further, the police took proper precautionary
measures with the informant. The police searched the informant and his vehicle
before his meetings with Parks, kept the informant under surveillance during each
meeting, monitored what the informant and Parks said during their transactions, and
took the crack cocaine into their possession immediately afterwards.

       Parks also asserts the district court should have granted a downward departure
from the applicable sentencing guidelines range because the Government’s initiation
of the drug deals and decision to set up four separate buys amounted to improper
sentencing entrapment and sentencing factor manipulation. The district court was
aware of its ability to depart on these grounds, see United States v. Searcy, 284 F.3d
938, 942 (8th Cir. 2002), but chose not to do so based on its findings that the
Government did not act improperly, try to manipulate Parks’s sentence, or commit
sentencing entrapment. As the district court observed, the Government had legitimate
reasons for conducting four transactions with Parks. The investigation of Parks
resulted in discovery of additional intelligence and evidence. The police continued
to set up the transactions to discover Parks’s drug source. Further, Parks did not
prove he was not predisposed to commit the crime. See id.

      We thus affirm Parks’s conviction and sentence.
                     ______________________________




                                         -2-